Barclay, J.
This is an action for personal injuries sustained by plaintiff while a passenger on defendant’s railway. Her case is grounded on negligence; but the particulars thereof need not be gone into, for reasons which will appear.
The defense is an accord and satisfaction, or settlement of the plaintiff’s demand. The settlement is evidenced by an agreement of release which has been quoted in full in the statement accompanying this opinion.
The statement also contains the material parts of the plaintiff’s reply to the plea of a settlement, and those passages from her own evidence which bear directly upon the settlement, and the circumstances of it.
The substance of plaintiff’s contention is that the settlement was obtained by fraud (in the respects alleged in the reply), and that it should form no barrier to her recovery upon the original cause of action.
Plaintiff’s testimony tended to prove that while she was being carried on a train of defendant’s railway, between Nevada and Butler, Missouri, the train ran. off the track and was wrecked. Plaintiff received a blow of some sort in the chest, which caused her to spit blood for about an hour afterwards. Her left leg *273had a cut about two inches long, and a piece of the flesh, about the size of a quarter of a dollar, was torn out. Her right leg was bruised. Those were her injuries.
She was removed by defendant’s servants to a hotel at Nevada, immediately after the accident, and placed in the care of medical men employed by defendant.
All these things occurred June 28, 1890, which was Saturday.
Plaintiff’s brother came from Butler to see her about 11 o’clock, p. m., that day. "While he was at Nevada, Dr. Rogers told him that she was in no condition for a settlement, and would not be for a week or ten days, but that when she was better he would go to Butler and adjust the matter with him and her. The brother returned to Butler Sunday afternoon. At 1 o’clock the same afternoon Mrs. Misc. arrived at the hotel at Nevada,' and remained with plaintiff until Tuesday. Her home was at Butler, where plaintiff lived. She had known plaintiff for many years, and was with her when the settlement was effected. She signed the paper as a witness to plaintiff’s signature, and corroborated plaintiff’s account of that transaction in all of its important features. On Monday, the thirtieth, the settlement was made.
At the close of the testimony the defendant asked the court to declare the law to be that plaintiff could not recover on the facts. But the court refused that request, and the defendant excepted.
Among a number of instructions given at plaintiff’s instance, we quote one as indicating the theory of the case adopted by the learned circuit judge, viz.:
“2. If the jury find from the evidence that after the injury to the plaintiff upon defendant’s railroad, if she was so injured, she was taken charge of by the officers, *274agents or servants of defendant, and taken to the Rock-wood House, in the city of Nevada, Missouri, and placed in the custody of the proprietor thereof, Dr. Rockwood, and under his treatment; and if, while there, on the morning of June 30, 1890, the plaintiff was, in consequence of her injuries, in a weak and helpless condition ; if such was the fact, and in the absence of the family of plaintiff, the agent or servant of defendant, in connection with Dr. Rockwood, solicited for defendant, and procured the making, by plaintiff, of the settlement and receipt in evidence; then the law presumes said settlement to be fraudulent and procured by undue influence over plaintiff; and the.burden of proof rests upon defendant to show to your satisfaction that said settlement was fairly made, and said receipt freely given by plaintiff, with a fair knowledge upon her part, of the extent of her injuries, and the liability of defendant, if any, therefor, and that no trick, artifice, device, deception or other fraudulent means were used by either Dr. Rockwood, or said agent of defendant, whereby plaintiff was overreached or induced to make an unfair settlement, or receive an amount, thereon, grossly inadequate to reasonably compensate her for her injuries received in said wreck.”
It will not be necessary to copy the other instructions in the view we take of the merits of the litigation.
The testimony of plaintiff herself is exceedingly clear and candid. She resorts to no subterfuge to conceal the truth. She frankly states it. Her account of the settlement is evidently sincere and straightforward. She admits that she understood the contents of the paper executed by her, and agreed to it. She admits that she knew it released the company from all .further obligations to her on account of the accident. She admits that the paper correctly describes her injuries, *275and the payment she received was in consideration. of •the release of the defendant from liability.
But it is claimed on her part by counsel that the paper is a fraud upon her rights, because it was obtained by a physician in attendance upon her, and because it was induced by misrepresentation of the extent and duration of her injuries.
Against this claim defendant, while denying the facts, advances the proposition that such objections to the settlement are not available by way of reply; that, until rescinded by the action of some tribunal, the release is a complete legal bar to the assertion of the plaintiff’s original demand.
That proposition was urged upon the trial court in the pleadings'; and finally at the opening of the trial in the form of defendant’s objection to a trial by jury, -on the ground that the question of settlement was one for the court to determine as a court of equity. But the learned circuit judge rejected that theory, overruled the objection, and submitted the case .ultimately to a jury over defendant’s exception.
It must be remembered that, while there is but one form of action in Missouri, under our code of procedure, the distinction between equitable and legal rights and remedies have not been obliterated. Those distinctions must be observed, for upon them depends, in many cases, the determination, of the proper mode of trial, whether by court or jury, under the constitution and laws of the state. (Const. 1875, art. 2, sec. 28.)
Under our code it is the duty of the circuit courts to administer both legal and equitable. rights and remedies, when necessary, in the same civil action. The trial court is armed with the discretionary power to direct separate trials, where the nature of the issues on the pleadings require them. (R. S. 1889, sec. 2134.)
The exercise of that power furnishes the remedy *276for such confusion as might otherwise be brought about by the attempt to administer law and equity in the same forum.
Both law and equity as departments of general jurisprudence afford remedies to neutralize the effects of certain frauds.
The modes of procedure available in equity permit a direct attack upon a document, obtained by fraud, by process to cancel it. But at law the procedure treats the results of fraud as nullities, when the fraud has been ascertained, and passes on to judgment despite them. A court of law, upon finding fraud, passes over to the conclusion which it considers just; thus, in effect, discarding the fraud as an obstacle to its action.
In respect of many sorts of fraud, the jurisdiction of courts of equity and of law are concurrent. How that concurrence of jurisdiction came about is interesting historically; but the present ease does not require us to rehash the materials gathered by the text writers on that subject.
Equity, as a code of conscience, takes cognizance of more delicate distinctions between right and wrong in human conduct and enforces a subtler morality than the traditional practice and procedure of courts of law have been considered capable of adjusting and administering. Hence in equity many acts are dealt with effectively as fraudulent, although they would admit of no remedy at law.
In this case, owing to some diversity of opinion here, we shall not attempt to decide (and we think it unnecessary to do so) whether or not the so-called release may be attacked at law or only in equity, since a majority of our number consider that, however the release be regarded, it can not justly be gotten out of plaintiff’s way, in view of the testimony of her own witnesses, and particularly of herself.
*2771. The trial court treated the issue of fraud as one at law, and submitted it to a jury for decision. The instruction numbered 2, already quoted, presented the only theory on which the jury was asked to find fraud in the settlement. That instruction proceeded on the basis of a presumption of fraud in that transaction, growing out of the relations of the plaintiff as patient to Dr. Rockwood and Dr. Rogers as physicians and as representatives of defendant. The instruction required defendant to bear the burden of proving the transaction to have been fair and honest throughout.
Assuming, without deciding, that the instruction presented a correct rule of law, it seems very clear that the evidence of plaintiff herself (which must be regarded as in effect an admission) conclusively, discloses that she was not taken advantage of, in the matter of making the compromise settlement. She well knew that the physicians in attendance were employed by the defendant. She fully comprehended the terms of the agreement, its scope meaning and effect. Her assent was fully and freely given at the time. She repented of it a few hours later. But, with •commendable candor and sincerity, she states her reason for so doing, namely, that she thought she ought to have had more than she received as compensation. She kept the $100, however, until the following May when that sum was tendered to defendant on her behalf.
She'was ill at the time of the transaction. That fact has an important bearing on the question of her capacity to enter into the contract; but, as her evidence establishes her perfect understanding and acceptance of the agreement,a her illness can not, of itself, vitiate her act. She was of full age, authorized to act for herself, to bind herself and to conclude her rights in so doing.
*278The statements to her brother on Saturday night, that she was in no condition then to settle, etc., are not of a kind to sustain a charge of deceit. • They were not made to plaintiff. She was told on Monday that the doctor had seen her brother and had a talk about the matter. But nothing more. That statement certainly formed' no material inducement leading* to the consummation of the settlment. Moreover, the statement, as made to her, was true.
Some hints are thrown out in the briefs as to the supposed fraudulent nature of other representations by defendant’s physicians during the negotiations. They were not submitted to the jury for any finding, and require but very few words of remark.
It appears from some of plaintiff’s witnesses that defendant’s agents at that time declared, first, that they had-settled with the other parties injured; second, that the company was willing to do what was fair and right, but'if-the matter got into the hands of lawyers and into court the parties usually did not get anything; and, third, that “plaintiff would be up and around in ten days or two weeks.”
In point of fact, she was removed to Butler about ten days later, began to “limp around” in about one month, and in three months was walking as well as usual.
As to the first of these alleged misrepresentations (of settlement with other parties) there is no proof whatever of its falsity.
As to the last, it amounts to no more than an expression;of opinion as to the probable- duration of plaintiff’s injuries.. She admits that the exact nature and extent of her injuries arp correctly stated in the release. The physicians told her she was hurt more than anyone else in the wreck, and in that connection they made the remark above quoted, as to the time *279she might expect to get up again. The remark and its context show that it was not intended as a statement of fact. It was at most the expression of an expectation of something to occur in the future, over which the parties making the remark had no control. Bowden v. Vanghan (1808), 10 East, 416. There is not the slightest evidence that the remark was knowingly false or was made in bad faith. In the nature of things, the parties who made it, could not positively tell how soon she would be able to resume her usual duties. As to the second representation quoted, touching the probable fate of her claim if it came into litigation, the subject of it was, at least, a proper matter for her to consider.
The only fact of asseveration testified to in that connection is that “the parties usually didn’t get anything.” Whether that statement should be regarded as a mere argument to favor a settlement, or as a material representation inducing it, we need not pause to discuss. There was no attempt by plaintiff to prove its falsity as a statement of fact, and in the absence of any such proof, we can not assume that it was false, or intended to deceive or defraud.
Viewing the facts from any standpoint, we perceive no basis for a finding of fraud in reaching the settlement upon plaintiff’s own showing. In that condition of the record, if the case be considered as one at law, the court should not have submitted that issue to the jury.
It is settled in Missouri that, though contributory negligence is an affirmative defense, if the fact of such negligence plainly appears as a conclusion of law from the evidence of the plaintiff himself, the court should then declare that he can not recover. So in the case at bar, if the instruction numbered 2 (as to the burden of proof) be assumed as correct, yet if plaintiff’s own evi*280dence discloses, as we think it does, that the settlement was understandingly entered into, with full knowledge of its force and meaning and without any deceitful representations materially inducing it, the trial court should have declared that she could not recover.
We are of opinion that there was no substantial testimony tending to establish fraud in the procuring of the release, and that there was nothing to submit to the jury for a finding on that subject if the case be regarded as involving an issue at law only.
2. But if, on the other hand, the case be considered as cognizable only on the equitable side of the court, we are satisfied that the evidence does not warrant a cancellation of the instrument as a fraud on plaintiff’s rights.
We need not again review the testimony in that connection. Our impressions of it fully appear from what has been already said.
Granting (without ruling) that the burden was on defendant to exonerate itself from the imputation of undue influence -arising from the relations of the persons who took part in the transaction, we think the facts discharge defendant of that burden, and indicate affirmatively that plaintiff freely and voluntarily made the bargain with a thorough appreciation of its import, consequences and effect. She was competent to act for herself, and is too intelligent to be pronounced incapable of attending to her own affairs. She may have made an unwise bargain, but it was, we think, her free and lawful act.
While we should be very prompt to afford redress in cases of real fraud, we must be equally firm in upholding settlements and releases of this nature when we. find them fairly obtained.
When papers of the sort here in question have been executed by parties with their eyes open — parties fully *281understanding the meaning of their acts and fully advised as to the consequences thereof, we should not permit them lightly to avoid responsibility for such action.
In the circumstances exhibited in this case, the law does not attach to the making of contracts the privileges of repenting at leisure and thereby undoing them.
Upon the plaintiff’s own showing, we consider that she has no ground, either in law or in equity, to avoid the release. Hence, we hold that the judgment of the trial court should be reversed.
Black, C. J., and Brace, Gantt, Macfarlane, Sherwood and Burgess, JJ., concur.